DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 114-132, in the reply filed on January 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 133 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application numbers 201920764689.3, 201910438885.6, 201920766441.0, 201920765166.0, 2019104739285.1, and 201910438917.2 filed in China on May 24, 2019, and certified copy of foreign patent application numbers 201810952770.4 and 201821351551.2, filed in China on August 21, 2018 have been received and made of record.


Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 8, 2021 and the IDS submitted on November 10, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 128-130, claims 128 and 130 recite that a glue layer “is formed by curing glue applied to…”  Based on the original disclosure, the claims, as currently written, attempt to recite both an assembly apparatus and a method of manufacture of said assembly apparatus and therefore constitute improper hybrid claims.  The claims are directed to non-statutory subject matter because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 128-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 128, the claim, from which claim 129 depends and inherits all limitations therefrom, recites that a glue layer “is formed by curing glue applied to…”  
The claims attempt to recite both an apparatus and a method of manufacture and therefore constitutes improper hybrid claims as the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   As currently written, one skilled in the art would not be put on fair notice regarding the metes and bound of the claims.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 130, the claim recites that a glue layer “is formed by curing glue applied to…”  The claim attempts to recite both an apparatus and a method of manufacture and therefore constitutes an improper hybrid claim as the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   As currently written, one skilled in the art would not be put on fair notice regarding the metes and bound of the claim.  In light of the above, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 114-124 and 132 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0164529 to Wang et al. (hereinafter “Wang”).
Regarding claim 114, Wang teaches a molded photosensitive assembly (e.g., figs. 2-6A), characterized by comprising an imaging assembly (e.g., fig. 3, element 20’; [0227]), wherein the imaging assembly includes a circuit board (e.g., fig. 3, element 22; [0228]) and at least one photosensitive element (e.g., fig. 3, element 21; [0228]), and each photosensitive element is conductively connected to the circuit board (e.g., fig. 3, via at least element 24; [0234]) a molded base (e.g., fig. 3, element 27; [0227]), wherein the molded base has at least one stepped peripheral groove (e.g., fig. 3, indicator 2741; [0243]) to define a light window (e.g., fig. 3, indicator 231; [0243]) through each stepped peripheral groove (e.g., fig. 3), the molded base embeds a part of the imaging assembly 
	Regarding claim 115, Wang teaches all of the limitations of claim 115 (see the 35 U.S.C. 102 rejection of claim 114, supra) including teaching wherein the molded base includes at least one first base portion (e.g., fig. 3, at least an area of higher portion of element 274) and at least one second base portion (e.g., fig. 3, at least an area of tier portion of element 274), and each second base portion integrally extends inward from an inner circumferential surface of each first base portion along the circuit board (e.g., figs. 2 and 3), a first top surface of each first base portion (e.g., fig. 3, surface of higher portion of element 274) is higher (e.g., fig. 3) than a second top surface of the second base portion  (e.g., fig. 3, , surface of tier portion of element 274), so that each first base portion and each second base portion form each stepped peripheral groove of the molded base (e.g., fig. 3).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.  The Examiner also notes the use to the term “top surface” without providing any directional anchor or basis from which a directional hierarchy can be established (also see last paragraph of page 28 of the specification).
Regarding claim 116, Wang teaches all of the limitations of claim 116 (see the 35 U.S.C. 102 rejection of claim 115, supra) including teaching wherein the circuit board includes a chip mounting region (e.g., fig. 3, region associated with at least the photosensitive element) and an edge region located around the chip mounting region (e.g., fig. 3, at least a region associated with the edge that does not constitute the chip mounting region), and the photosensitive element includes a photosensitive region (e.g., fig. 3, region 212; [0239-240]) and a non-photosensitive region located around the photosensitive region (e.g., fig. 3, region 213; [0239-240]), and the first base portion of the molded base embeds at least a part of the edge region of the circuit board (e.g., fig. 3; [0239-240]), and the second base portion of the molded base embeds at least a part of the non-photosensitive region of the photosensitive element (e.g., fig. 3; [0239-240]).  
The Examiner note the use of the term “region”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 117, Wang teaches all of the limitations of claim 117 (see the 35 U.S.C. 102 rejection of claim 116, supra) including teaching wherein the first base portion embeds a circuit board outer portion of the edge region of the circuit board (e.g., fig. 3; [0239-242]), and the second base portion embeds a circuit board connecting portion and a circuit board inner portion of the edge region of the circuit board(e.g., fig. 3; [0239-242]), as well as a chip outer portion and a chip connecting portion of the non-photosensitive region of the photosensitive element (fig. 3), or wherein the first base portion of the molded base embeds a circuit board outer portion (e.g., fig. 3; [0239-242]) and a circuit board connecting portion of the edge region of the circuit board (e.g., fig. 
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 118, Wang teaches all of the limitations of claim 118 (see the 35 U.S.C. 102 rejection of claim 117, supra) including teaching wherein the imaging assembly further includes at least one group of leads to conductively connect the photosensitive element and the circuit board through each lead (e.g., fig. 3, elements 24; [0234]), wherein a height of the second base portion is greater than an arc height of 
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 119, Wang teaches all of the limitations of claim 119 (see the 35 U.S.C. 102 rejection of claim 118, supra) including teaching wherein the imaging assembly further includes at least one group of electronic components (e.g., figs. 2 and 3, elements 26; [0232]), and each electronic component is mounted to the circuit board outer portion of the edge region of the circuit board (e.g., figs. 2 and 3), wherein a height of the first base portion of the molded base is greater than a 5height of each electronic component (e.g., fig. 3), and the first base portion embeds each electronic component of the imaging assembly (e.g., fig. 3).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 120, Wang teaches all of the limitations of claim 120 (see the 35 U.S.C. 102 rejection of claim 119, supra) including teaching wherein the second top surface of the second base portion is lower than a top surface of the highest electronic component (e.g., fig. 3, wherein the “second top surface of the second base portion” can be interpreted to be the side nearest the photosensitive unit 21, wherein that surface is illustrated as being lower than the top surface of the electronic element 26).  
Regarding claim 121, Wang teaches all of the limitations of claim 121 (see the 35 U.S.C. 102 rejection of claim 115, supra) including teaching wherein the circuit board includes a chip mounting region (e.g., fig. 3, region associated with at least 
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 122, Wang teaches all of the limitations of claim 122 (see the 35 U.S.C. 102 rejection of claim 121, supra) including teaching wherein the imaging assembly further includes at least one group of electronic components (e.g., figs. 2 and 3, elements 26; [0232]), and each electronic component is mounted to the circuit board outer portion of the edge region of the circuit board (e.g., figs. 2 and 3), wherein a height of the first base portion of the molded base is greater than a height of each electronic component (e.g., fig. 3), and the first base portion embeds each electronic component of the imaging assembly (e.g., fig. 3).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 123, Wang teaches all of the limitations of claim 123 (see the 35 U.S.C. 102 rejection of claim 115, supra) including teaching wherein a first top surface of the first base portion and a second top surface of the second base portion are parallel to each other (e.g., fig. 3).  
Regarding claim 124, Wang teaches all of the limitations of claim 124 (see the 35 U.S.C. 102 rejection of claim 123, supra) including teaching wherein the first top surface 
Regarding claim 132, Wang teaches an electronic device (e.g., fig. 43; [0391]), characterized by comprising an electronic device body (e.g., fig. 43, device body 200), and 7at least one camera module (e.g., fig. 43, array imaging module), wherein each camera module is arranged in the electronic device body for capturing images (e.g., fig. 43), and includes the molded photosensitive assembly according to claim 114 (see the 35 U.S.C. 102 rejection to claim 114, supra) and at least one optical lens (e.g., fig. 43, optical lens 10), wherein each optical lens is arranged on a photosensitive path of each photosensitive element of the imaging assembly of the molded photosensitive assembly, so that each light window provides a light path for each optical lens and each photosensitive element (e.g., fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 125, Wang teaches all of the limitations of claim 125 (see the 35 U.S.C. 102 rejection of claim 115, supra) except for being found by the Examiner to 
Nevertheless, although the specific inclination angles may be different, they are minor, non-essential differences; differences that are not drawn to patentable novelty as they are an obvious matter of design choice.  In addition to an absence of a showing indicating any advantage gained or a long-felt need fulfilled by this distinction, the failure of Wang to specifically state an angle degree are cured by way of design choice, as one skilled in the art would have chosen an angle, including an angle less than 30 degrees, as a means to guide the filter element downward and inward into its final location during manufacture.
Regarding claim 126, Wang teaches all of the limitations of claim 126 (see the 35 U.S.C. 102 rejection of claim 125, supra) except for being found by the Examiner to expressly disclose wherein an inclination angle of a second inner circumferential surface of each second base portion relative to the photosensitive surface of the photosensitive element is less than 30 degrees.  However, it is noted that Wang illustrates an inclination angle that appears to be near 30 degrees (e.g., fig. 3; [0245], “the inner wall of the mold sealer 27 can be configured in a slanted manner to not only enclose the lead wire 24 but also reduce any reflected stray light from the inner wall of the mold sealer 27 so as to enhance the imaging quality of the array imaging module.”)
Nevertheless, although the specific inclination angles may be different, they are minor, non-essential differences; differences that are not drawn to patentable novelty as .

Claims 127, 128, 130 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Patent Publication No. 2017/0374252 to Chen et al. (hereinafter “Chen”).
Regarding claim 127, Wang teaches all of the limitations of claim 127 (see the 35 U.S.C. 102 rejection of claim 115, supra) except for being found by the Examiner to expressly disclose wherein the filter assembly further includes at least one glue layer, and each glue layer is arranged between each filter element and each second base portion, so that each filter element is fixedly arranged on each second base portion of the molded base through each glue layer.  It is noted that Wang does teach the light filter being “coupled at” and “engaged with” the light filter mounting portion 274 (e.g., [0242-243]).  
Nevertheless, Chen teaches a similar assembly wherein a filter assembly further includes at least one glue layer (e.g., figs. 16 and 17; [0064]), and the glue layer is arranged between the filter element (e.g., figs. 16 and 17, element 1610; [0064]) and a second base portion (e.g., figs. 16 and 17, element 1510; [0064]), so that a filter element is fixedly arranged on a second base portion of the base through a glue layer A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 128, Wang and Chen teach all of the limitations of claim 128 (see the 35 U.S.C. 103 rejection of claim 127, supra) including teaching wherein each glue layer is formed by curing glue applied to the second top surface of each second base portion, and each glue layer is located between a lower surface of each filter element and a second top surface of each second base portion (‘252 - e.g., figs. 16 and 17; [0064]; final assembly result is illustrated; also see ‘529 – figs. 3 and 6A).  
Regarding claim 130, Wang and Chen teach all of the limitations of claim 130 (see the 35 U.S.C. 103 rejection of claim 127, supra) including teaching wherein each glue layer is formed by curing glue applied to a lower surface of each filter element, and each glue layer is located between the lower surface of each filter element and the second top surface of each second base portion (‘252 - e.g., figs. 16 and 17; [0064]; final assembly result is illustrated; also see ‘529 – figs. 3 and 6A).  
Regarding claim 131, Wang and Chen teach all of the limitations of claim 131 (see the 35 U.S.C. 103 rejection of claim 127, supra) including teaching the molded photosensitive assembly further including a mounting gap, wherein the mounting gap is .

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chen in view of U.S. Patent Publication No. 2021/0271048 to Maesaka et al. (hereinafter “Maesaka”).
Regarding claim 129, Wang and Chen teach all of the limitations of claim 129 (see the 35 U.S.C. 102 rejection of claim 128, supra) except for being found by the Examiner to expressly disclose wherein each second base portion is further provided with at least one glue recess, wherein each glue recess is sunken downward from the second top surface of each second base portion to form a recess for holding the glue.  
Nevertheless, Maesaka teaches the concept of securing an optical element with an adhesive recess, wherein the glue recess is sunken downward from the surface associated with the optical element to form a recess for holding the adhesive (e.g. fig. 2; adhesive 4, recess 3c; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Maesaka with the assembly as taught by Wang and Chen, resulting in the recited assembly, in order to secure the filter in a manner that limits any added height that could have resulted from the glue not being associated with a recess.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2009/0051052 to Yoshioka et al. teaches a similar molded photosensitive assembly including a tapered inclination angle approaching the image sensor.
U.S. Patent Publication No. 2020/0285018 to Zhang et al. teaches adhering a filter to a molded base of a camera assembly.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697